— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 13, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Defendant’s contention that the sentence he received was harsh and excessive is without merit. His plea was entered *684into in full satisfaction of a four-count indictment. At the time of the plea the People recommended the harshest possible sentence of 816 to life (see, Penal Law § 70.00 [2] [a]; [3] [a] [ii]) and County Court specifically informed defendant that he could receive that sentence. In fact, however, at sentencing the People recommended the more lenient sentence of 6 years to life which in fact was the prison sentence imposed by the court. Under these circumstances, and in light of the severity of the crime, a class A-II felony, we find no abuse of discretion by the court in imposing sentence (see, People v Henao, 149 AD2d 531; People v Di Orio, 99 AD2d 593).
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.